            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

MELVA WEBBER,                          )
                                       )
                Plaintiff,             )
                                       )
v.                                     )    Case No. CIV-16-552-KEW
                                       )
MARK T. ESPER, Secretary,              )
Department of the Army, in his         )
official capacity,                     )
                                       )
                Defendant.             )

                          OPINION AND ORDER

     This matter comes before the Court on Defendant’s Motion for

Summary Judgment and Memorandum in Support Thereof (Docket Entry

# 89).    Upon review and consideration of the filings of the

parties, this Court renders the following ruling.1

     Plaintiff, a 67-year old, African-American female, was an

employee at the McAlester Army Ammunition Plant for several years

prior to applying for an open Management Analyst position (GS-9)

in the Spring of 2010.    At the time she applied for the position,

Plaintiff was employed in a Management Assistant position (GS-7).




     1     As an initial matter, the Court notes Plaintiff’s failure to
follow the specific requirements of Federal Rule of Civil Procedure 56
and Local Rule 56.1.     In her response, Plaintiff failed to properly
respond to Defendant’s statement of material facts not in dispute, as
she failed to state whether Defendant’s facts were disputed or
undisputed. Moreover, in Plaintiff’s statements of controverted facts
not cited by Defendant, Plaintiff lists additional statements in question
form and does not cite “with particularity, to any evidentiary material”
in support of her statements. See Fed. R. Civ. P. 56.1(c); LCvR 56.1(c)
and (d).
      The Management Analyst position required the following job

duties:     (1)    administering       the       records       management      program,

including monitoring, inspecting, and preserving Army records at

the   plant       and    approving     or       disapproving      acquisition       and

reallocation requests for relevant equipment; (2) administering

the copier program, including approving and disapproving requests

for copiers, generating reports, and analyzing data to determine

future    needs;    (3)     serving    as       the    forms   management      officer,

including     review       and   approval        of     request   for    new     forms,

standardization of forms, and design of new forms; and (4) serving

as forms control officer, which involved ordering and distributing

forms and publications for the installation.                    In carrying out the

job duties, the employee was expected to conduct studies and

recommend improvements, communicate well with individuals in a

variety of positions within and outside the organization, take

initiative    in        developing    the       best    approaches      to   potential

problems, keep supervisors informed of progress and potential

problems, and make critical decisions regarding the best way to

accomplish goals for the records, copier, and forms management

programs.

      To qualify for the position, an applicant was required to

have one year of specialized experience at the GS-7 level and

experience in (1) records and forms management; (2) formulating

written and verbal summaries with results and conclusions; and (3)

                                            2
evaluating and analyzing information, interpreting guidance, and

conducting studies for recommendations.

      Shannon Dannelley, who served as the Director of Information

Management at the ammunition plant in the Spring of 2010, had been

Plaintiff’s first level supervisor since at least 2008.             In 2010,

at the time Plaintiff applied for Management Analyst position,

David Clemons, Chief of IT Services of the Management Division,

was   Plaintiff’s   first     level    supervisor,    and    Ms.   Dannelley

supervised Mr. Clemons.       Although Mr. Clemons was the selecting

official for the Management Analyst position, because he was new

to his position and Ms. Dannelley was the approving official, she

assisted with the selection for the Management Analyst position.

      Once the applications were received, the Civilian Personnel

Advisory Center, which performed human resources functions for

civilian    employees   at    the     ammunition   plant,    reviewed    the

applications and generated a referral list of applicants who were

considered qualified for the position.

      Ms. Dannelley and Mr. Clemons reviewed the resumes of the

qualified candidates and both decided Jeneal Dotte was the best

qualified   candidate   for   the     Management   Analyst   position.   Mr.

Clemons submitted Ms. Dotte’s name to Ms. Dannelley for approval,

which she approved and then advised the Office of Equal Employment

Opportunity and the Civilian Personnel Advisory Center of Ms.

Dotte’s selection for the position.

                                       3
       According to Ms. Dannelley, Ms. Dotte was selected for the

position “because her experience included significant leadership

experience and independence in carrying out her relevant duties,

which were carried out by way of her position as a Sergeant in the

Army Reserves, including serving as a lead running the post office

in Baghdad, Iraq, as well as experience serving as Suggestion

Program Coordinator at [the ammunition plant].”                       She also had

experience with the Freedom of Information Act and with the Privacy

Act.    Although Plaintiff was qualified for the position, Plaintiff

had less leadership experience than Ms. Dotte.                        Ms. Dannelley

stated that Ms. Dotte’s experience was important to the position

because the position would involve significant interaction with

people in and outside the organization.                  She believed Ms. Dotte’s

supervisory      experience    would       help    her     with    performing   lead

functions as records manager.

       After Ms. Dotte was selected for the position, Plaintiff filed

a      complaint     with       the        Equal     Employment           Opportunity

Commission      (“EEOC”),    claiming      she     was    denied    the   Management

Analyst position based upon her race and age.                       Her claims were

denied by final order on July 8, 2014, and the agency’s final order

was affirmed on appeal by the EEOC on September 22, 2016.

       Plaintiff    commenced       this    action       on   December    13,   2016,

alleging race discrimination in violation of Title VII of the Civil

Rights    Act   (“Title     VII”)     of   1964    and    age     discrimination   in

                                           4
violation of the Age Discrimination in Employment Act (“ADEA”) of

1975.       Plaintiff   also   asserts       retaliation   and   discrimination

associated     with     Defendant’s   actions       during   2012   and   2013.

Defendant filed the subject Motion, contending Plaintiff cannot

prevail on her race and age discrimination claims.2


        2   As noted in Defendant’s motion, the EEOC’s decision
specifically focused on Plaintiff’s discrimination claims related
to her non-selection for the 2010 Management Analyst position. It
did   not  address   additional   complaints   by  Plaintiff   of
discrimination and retaliation after her non-selection for the
position. The pertinent portion of the EEOC decision states:

        Also on appeal, Complainant attempts to raise new claims
        of reprisal. Specifically, Complainant alleges that as
        a result of filing the instant EEO complaint, she has
        received   poor   performance   evaluations   and   been
        threatened with early retirement if she continues to
        pursue her EEO complaint. Under Commission policy, a
        complainant   is   protected    from   any   retaliatory
        discrimination that is reasonably likely to deter . . .
        complainant or others from engaging in protected
        activity.” Maclin v. United States Postal Serv., EEOC
        Appeal No. 0120070788 (Mar. 29, 2007)[.] Additionally,
        agencies have a continuing duty to promote the full
        realization of equal employment opportunity in its
        policies and practices.     See 29 C.F.R. § 1614.101;
        Binseel v. Dep’t of the Army, EEOC Request No. 05970584
        (Oct. 8, 1998)[.] However, Complainant’s reprisal claim
        is not at issue in the complaint before us, so it will
        not be adjudicated in this decision.     If she has not
        done so already, Complainant may raise h[er] new claim
        of reprisal in a separate complaint by contacting an EEO
        Counselor pursuant to 29 C.F.R. § 1614.105.

See Defendant’s Motion, p. 7 (Ex. 3). As noted by the EEOC in its
decision, Plaintiff was required to file another complaint
regarding conduct by Defendant that occurred after she filed her
initial complaint concerning her non-selection for the Management
Analyst position.   See Martinez v. Potter, 347 F.3d 1208, 1210
(10th Cir. 2003) (“[E]ach discrete incident of [discriminatory or
retaliatory] treatment constitutes its own ‘unlawful employment
                                         5
       Under Rule 56(c) of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment

as a matter of law.”       Universal Money Centers v. A.T. & T., 22

F.3d 1527, 1529 (10th Cir.), cert. denied, 513 U.S. 1052 (1994).

The moving party bears the initial burden of showing that there is

an absence of any issues of material fact.             Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).         A genuine issue of material

fact   exists   when   “there   is   sufficient   evidence   favoring   the

nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).               In

determining whether a genuine issue of a material fact exists, the

evidence is to be taken in the light most favorable to the




practice’ for which administrative remedies must be exhausted.”).

     In its Answer to Plaintiff’s Third Amended Complaint (Docket
Entry # 90), Defendant properly raised as an affirmative defense
Plaintiff’s failure to exhaust her claims in the administrative
process.   See Lincoln v. BNSF Railway Co., 900 F.3d 1166, 1185
(10th Cir. 2018) (“[A] plaintiff’s failure to file an EEOC charge
regarding a discrete employment incident merely permits the
employer to raise an affirmative defense of failure to exhaust but
does not bar a federal court from assuming jurisdiction over a
claim.”).    Thus, because Plaintiff has failed to exhaust her
administrative remedies with regard to her allegations of
discrimination and retaliation during 2012 and 2013, the Court
will not consider the allegations further.

                                      6
nonmoving party.        Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

(1970).     Once the moving party has met its burden, the opposing

party     must   come    forward    with    specific   evidence,    not   mere

allegations or denials of the pleadings, which demonstrates that

there is a genuine issue for trial.             Applied Genetics v. First

Affiliated Securities, Inc., 912 F.2d 1238, 1241 (10th Cir. 1990);

Posey v. Skyline Corp., 702 F.2d 102, 105 (7th Cir. 1983).

        The Court will not consider statements of fact, or rebuttals

thereto, which are not material or are not supported by competent

evidence.    Fed. R. Civ. P. 56(c)(1)(A), 56(e)(2), 56(e)(3).             Only

admissible evidence may be considered when ruling on a motion for

summary judgment.       Jaramillo v. Colorado Judicial Dep’t, 427 F.3d

1303, 1314 (10th Cir. 2005) (citation omitted) (holding that

hearsay evidence is not acceptable in opposing a summary judgment

motion); World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467,

1474 (10th Cir. 1985).             Affidavits must be based on personal

knowledge and must set forth facts that would be admissible

evidence at trial.       Murray v. City of Sapulpa, 45 F.3d 1417, 1422

(10th Cir. 1995)(quotations and citation omitted).                 “Conclusory

and self-serving affidavits are not sufficient.”            Id.

        To establish a case of intentional discrimination, Plaintiff

has two options – she may satisfy her burden of proof by offering

direct evidence of discriminatory intent or she may demonstrate

such intent indirectly by following the burden-shifting framework

                                        7
set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

See Thomas v. Denny’s, Inc., 111 F.3d 1506, 1509 (10th Cir. 1997)

(race); Jones v. Oklahoma City Pub. Sch., 617 F.3d 1273, 1277-79

(10th Cir. 2010) (age).

       Based upon the briefing, the parties agree that Plaintiff’s

claims of race and age discrimination should be analyzed under the

burden-shifting framework of McDonnell Douglas, as there is no

direct evidence of discrimination.                   Under McDonnell Douglas, a

plaintiff     must     first      demonstrate        a     prima    facie     case    of

discrimination by a preponderance of the evidence.                          McDonnell

Douglas, 411 U.S. at 802.             The standard for establishing a prima

facie case is not an onerous burden for a plaintiff.                      Id. at 802,

n.13; see also Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 253-54 (1981).

       Once a plaintiff establishes a prima facie case, the burden

of    production     then    shifts    to    the     defendant      to   articulate    a

legitimate,       nondiscriminatory         reason    for    its    conduct    against

plaintiff.     At this stage, the defendant need only “explain its

actions against the plaintiff in terms that are not facially

prohibited by Title VII [or the ADEA].”                  EEOC v. Flasher Co., Inc.,

986 F.2d 1312, 1317 (10th Cir. 1992).                    If a defendant meets its

burden, then the plaintiff must demonstrate by a preponderance of

the    evidence    that     the   reason     proffered       by    the   defendant    is

pretextual.       McDonnell Douglas, 411 U.S. at 803.                A plaintiff may

                                            8
show       that    a   defendant’s   proffered   reasons   are   pretextual   by

demonstrating that they are “‘so incoherent, weak, inconsistent,

or contradictory that a rational factfinder could conclude [they

are] unworthy of belief.’”           Conroy v. Vilsack, 707 F.3d 1163, 1172

(10th Cir. 2013), quoting EEOC v. C.R. England, Inc., 644 F.3d

1028, 1038-39 (10th Cir. 2011) (alteration in original).3

       To establish a prima facie case of race discrimination under

Title VII for failure to promote, a plaintiff must establish that:

“(1) she was a member of a protected class; (2) she applied for

and was qualified for the position; (3) despite being qualified

she was rejected; and (4) after she was rejected, the position was

filled.”          Jones v. Barnhart, 349 F.3d 1260, 1266 (10th Cir. 2003),

citing Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220,

1226 (10th Cir. 2000).           To establish a prima facie case of age

discrimination under the ADEA for failure to promote, a plaintiff

must establish “that [s]he (1) was within the protected age group

at the time of the failure to promote; (2) was qualified for

promotion; (3) was not promoted; and (4) was passed over for an

available promotion in favor of someone younger.”                Furr v. AT & T

Techs, Inc., 824 F.2d 1537, 1542 (10th Cir. 1987).                   Defendant

seemingly does not dispute that Plaintiff has stated a prima facie


       3   Even though        the burdens shift between a plaintiff and a
defendant, the ultimate        burden of persuasion remains with a plaintiff
to proffer evidence           that the defendant engaged in prohibited
discriminatory conduct.        Texas Dep’t of Cmty. Affairs, 450 U.S. at 253.


                                          9
case   of   discrimination       on   her      Title   VII     or   ADEA   claims,    as

Defendant’s arguments center on why Plaintiff has failed to show

pretext for discrimination.

       With the initial burden satisfied, Defendant is required to

provide a legitimate, nondiscriminatory reason for failing to

promote Plaintiff.         Defendant states that Plaintiff was not hired

for the Management Analyst position, because she was not the best

qualified applicant.            Jeneal Dotte was hired for the position

because     she    had    experience      in     all     the   required     areas    of

responsibility, she had superior leadership skills, and she was

expected    to    be     more   independent      in    carrying      out    the   job’s

responsibilities.

       Plaintiff concedes that Defendant has rebutted her prima

facie case by articulating a legitimate, nondiscriminatory reason

for failing to promote her.            However, like Defendant, Plaintiff

focuses her argument on the third step of the McDonnell Douglas

framework.        In an attempt to show that Defendant’s proffered

reasons for failing to promote her were a pretext for race and age

discrimination,        Plaintiff      alleges      the     following       demonstrate

pretext: (1) Defendant’s history of denying Plaintiff promotions

and of keeping her in the mailroom; (2) Defendant’s prior history

of   discrimination       with    other     African-American         employees;      (3)

inconsistencies regarding who made the hiring decision for the

Management Analyst position and influences on the decision; and

                                          10
(4) Plaintiff was the best qualified candidate for the Management

Analyst   position.     The   Court    addresses     each   of   Plaintiff’s

contentions below.

     Plaintiff first asks the Court to draw an inference of pretext

based upon Defendant’s history of denying her promotions and prior

discrimination. Relying upon her affidavit and certain past emails

suggesting what duties she performed over the years, Plaintiff

maintains she has been subject to discrimination since she began

her employment at the ammunition plant 33 years ago.             She states

she was hired by Defendant only after filing an EEOC complaint.

She also states that she was hired into a mailroom position in

1995 and has been kept segregated in that position from the white

employees, while being given other duties in addition to her

mailroom duties. Plaintiff applied for the Management Analyst

position in 2000.     Even though she was not selected, she contends

she worked closely with Alveda Blankenship, a white female, who

was selected for the position.             Plaintiff asserts she was more

qualified for the position than Ms. Blankenship and trained her to

perform most of the duties for the position.            Plaintiff asserts

that during her work with Ms. Blankenship, she often performed the

duties of the Management Analyst position.          She asserts that when

Ms. Blankenship began thinking about retirement, Defendant began

adding new employees to ensure she remained in the mailroom.            Ms.



                                      11
Blankenship eventually retired and that is when the position again

became available in the Spring of 2010.

     Plaintiff’s allegations in her affidavit serve as nothing

more than her subjective belief that she was discriminated against

by Defendant based upon her race and age prior to applying for the

Management Analyst position.     This is not evidence upon which the

Court can draw an inference that Defendant’s reasons for hiring

Ms. Dotte for the 2010 position was pretext for race or age

discrimination against Plaintiff.      See Aramburu v. Boeing, Co.,

112 F.3d 1398, 1408 n.7 (10th Cir. 1997) (noting “subjective belief

of   discrimination   is   not   sufficient   to   preclude     summary

judgment”), citing Panis v. Mission Hills Bank, N.A., 60 F.3d 1486,

1491 (10th Cir. 1995) (stating an employee’s mere conjecture that

her employer’s explanation for an adverse employment action is

pretext for intentional discrimination is insufficient to preclude

summary judgment), cert. denied, 516 U.S. 1160 (1996).        Moreover,

Plaintiff presents no evidence that this prior alleged conduct was

related to or carried out by the same supervisors who denied her

the 2010 Management Analyst position.      See Jackson v. NT Media,

LLC, 233 Fed. Appx. 770, 782 (10th Cir. 2006) (“Comments or actions

unrelated to the challenged action ‘are insufficient to show a

discriminatory animus[.]’”), quoting Minshall v. McGraw Hill Broad

Co., 323 F.3d 1273, 1281 (10th Cir. 2003); see also Little v.

Illinois Dept. of Revenue, 369 F.3d 1007, 1015 (7th Cir. 2004)

                                  12
(“The analysis of pretext focuses only on what the decisionmaker,

and not anyone else, sincerely believed.”).

       Plaintiff also alleges Ms. Dannelley had prior conflicts

with    at   least    two     other      African-American     employees,       which

Plaintiff    believes       was    based    upon   their    race.     Plaintiff’s

allegations    are    based       upon   what    she   remembers    and   what   the

individuals told her.             This evidence is improper to establish

pretext, as it establishes only a subjective belief by Plaintiff,

or perhaps others, that Ms. Dannelley discriminated against them

based upon their race.              See Aramburu, 112 F.3d at 1408 n.7.

Moreover, Plaintiff’s evidence is based upon hearsay and is not

competent evidence for opposing summary judgment.                   See Jaramillo,

427 F.3d at 1314 (holding that hearsay evidence is not acceptable

in opposing a summary judgment motion).

       Plaintiff     next   attempts       to   establish   pretext    based     upon

inconsistencies in exactly who made the decision that Ms. Dotte

should be hired for the position and influences on the decision.

She cites to testimony from Mr. Clemons, wherein she asserts he

testified that he would have recommended Plaintiff for the position

and that Ms. Dannelley made the decision to hire Ms. Dotte.

Although Mr. Clemons testified that at the time, he would have

recommended Plaintiff for the position, when asked if Plaintiff

was the “better choice” for the position, Mr. Clemons testified

“not necessarily.”          Mr. Clemons testified he could not remember

                                           13
whether Ms. Dannelley sought his opinion in the selection of Ms.

Dotte.   However, the undisputed affidavit of Ms. Dannelley stated

that both she and Mr. Clemons made the decision to hire Ms. Dotte

for the position. The Court views any inconsistencies in this

regard as minor and insufficient to demonstrate a pretext for race

or age discrimination against Plaintiff.

     Plaintiff further argues that Ms. Blankenship influenced the

hiring process by speaking with Ms. Dannelley and Mr. Clemons about

the position. However, Plaintiff’s argument is undercut by her own

testimony that she knows only that Ms. Blankenship spoke to Ms.

Dannelley and Mr. Clemons regarding the qualifications of Ms. Dotte

and one other applicant.    She does not have evidence that Ms.

Blankenship somehow influenced the hiring decision.       In fact,

Plaintiff testified that prior to her application for the position,

she received top job performance ratings from Ms. Dannelley and

Mr. Clemons, she had never had any conflicts with them, and she

believed they had a good working relationship.

     Finally, Plaintiff asserts Defendant’s decision to hire Ms.

Dotte was pretext for race and age discrimination because she was

the best qualified person for the job.   As part of this argument,

Plaintiff asserts several instances that purportedly show she was

most qualified for the position:   (1) she had more experience than

Ms. Dotte and post-graduate work Ms. Dotte did not possess; (2)

the job description did not require leadership experience; (3) she

                                14
had better attendance than Ms. Dotte; and (4) Defendant rehired

Ms. Blankenship to train Ms. Dotte to perform the job.

        Although a court “‘will draw an inference of pretext where

the facts assure [it] that the plaintiff is better qualified than

the other candidates for the position[,]’” see Conroy, 707 F.3d at

1172, quoting Santana v. City and County of Denver, 488 F.3d 1260,

1267 (10th Cir. 2003), “[it] will not draw that inference based

upon ‘minor differences between plaintiff’s qualifications and

those    of   successful    applicants’;     rather,   there   must    be   ‘an

overwhelming merit disparity.’”          Id., quoting Bullington v. United

Air Lines, Inc., 186 F.3d 1301, 1319 (10th Cir. 1999), overruled

on other grounds by National R.R. Passenger Corp. v. Morgan, 536

U.S. 101 (2002).        A court’s “‘role is to prevent unlawful hiring

practices, not to act as a super personnel department that second

guesses employers’ business judgments.’”          Jones, 349 F.3d at 1267,

quoting    Simms   v.   Oklahoma   ex   rel.   Dep’t   of   Mental    Health   &

Substance Abuse Servs., 165 F.3d 1321, 1329 (10th Cir. 1999).

        Defendant does not dispute Plaintiff’s experience or that she

possessed post-graduate work not possessed by Ms. Dotte. Defendant

admits Plaintiff was qualified for the position.                However, the

evidence shows Ms. Dotte had the necessary experience in all the

required areas of responsibility, and that although she did not

possess post-graduate course work, the position did not require

it.     Moreover, Defendant has stated that its primary reason for

                                        15
hiring   Ms.    Dotte   was   because    she    not   only    had   the   required

experience, but she had superior leadership skills and was expected

to be more independent in carrying out the job’s responsibilities.

Defendant could consider her leadership abilities in its selection

decision.      See Martinez v. United States Dep’t of Energy, 170 Fed.

Appx. 517, 519 (10th Cir. 2006) (finding leadership abilities,

along with other skills and abilities, could serve as a legitimate,

non-discriminatory reason for hiring a candidate).

     Moreover, Plaintiff’s contentions that she was more qualified

for the position because she had better attendance than Ms. Dotte

and because Ms. Blankenship came out of retirement to train Ms.

Dotte    (presumably,     training      Plaintiff     would     not   have   been

necessary if she had been hired) do not allow for the Court to

draw an inference of pretext.           The emails attached by Plaintiff

regarding Ms. Dotte’s attendance are from after Defendant’s hiring

decision.       Plaintiff has provided no evidence Ms. Dotte had

attendance issues prior to her selection for the position or, even

if she did, Defendant was aware of it.                Moreover, the evidence

shows Ms. Blankenship was rehired to help with transitions and

staffing issues caused by the deployment of one of Defendant’s

employees.     She was hired on a temporary three-month basis because

she had previously held the Management Analyst position.

     The       Plaintiff’s    evidence         does   not     demonstrate      “an

overwhelming merit disparity” between Plaintiff’s and Ms. Dotte’s

                                        16
qualifications      for    the   Management      Analyst     position.         Thus,

Plaintiff     has     failed     to     establish    pretext     based    on     her

qualifications for the position.

          Plaintiff    has     failed    to    demonstrate     the   requirements

necessary to establish that Defendant’s decision to hire Ms. Dotte

was a pretext for race and age discrimination against Plaintiff.

Plaintiff’s evidence is not “sufficient to raise a genuine doubt

about Defendant’s motive.”            EEOC v. Horizon/CMS Healthcare Corp.,

220 F.3d 1184, 1200 (10th Cir. 2000).                 Defendant is therefore

entitled to summary judgment on Plaintiff’s Title VII and ADEA

claims.

     IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment and Memorandum in Support Thereof (Docket Entry #89) is

hereby     GRANTED.       Judgment      will    be   entered     for     Defendant

accordingly.

     IT IS SO ORDERED this 30th day of September, 2019.




                                        _____________________________
                                        KIMBERLY E. WEST
                                        UNITED STATES MAGISTRATE JUDGE




                                          17
